Citation Nr: 0108322	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to July 
1981 and from July 1982 to August 1984.  His service 
personnel records reflect that he received an other than 
honorable discharge relative to his second period of service.  
In September 1999, the VA determined that the August 1984 
discharge was a bar to VA benefits for that period of service 
only. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied entitlement to PTSD.

In correspondence dated in December 1999, the appellant 
requested a hearing in this matter before a traveling Member 
of the Board.  The record further reflects that notice of the 
scheduled hearing was forwarded to the appellant in December 
2000.  A notation in the claims folder indicated that the 
appellant failed to report for the scheduled January 2001 
hearing.  No communication was received from the appellant 
regarding the hearing request or his failure to appear.  
Accordingly, the case was forwarded to the Board for 
appellate review.  See 38 C.F.R. § 20.704(d) (2000). 


REMAND

The appellant contends that he suffers from post-traumatic 
stress disorder (PTSD) which is related to incidents he 
experienced during his period of military service. 

The appellant is advised that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096, 2096-2098 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, and 5103A).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  This change in the law is 
applicable to all claims, as here, filed before the date of 
enactment of the Veterans Claims Assistance Act of 2000 and 
not yet final as of that date.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at that this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In light of the veteran's 
contentions, the Board finds that a VA medical examination 
should be requested in order to determine whether the veteran 
has a medical diagnosis of PTSD.

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND and to cooperate in the development of the claim.  
The consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655 (2000).

Additionally, the appellant is advised that development of 
the evidence in this matter is vital to his claim, and that 
in order to permit a meaningful review of the issue on 
appeal, the appellant must to the best of his ability 
cooperate by providing requested information.  The appellant 
is further advised that the "duty to assist" is "not 
always a one-way street", and that he can not stand idle 
when the duty is invoked by failing to provide important 
information or otherwise failing to cooperate.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (aff'd on recons., 1 
Vet. App. 460 (1991)); see also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The RO should again ask the veteran to 
provide the RO with information regarding any 
evidence of current or past treatment for 
PTSD, VA and non-VA, and should assist him in 
obtaining such evidence.  He must adequately 
identify the records and provide any 
necessary authorization.  All attempts to 
obtain records which are ultimately not 
obtained should be documented.  If the RO, 
after making reasonable efforts, is unable to 
obtain any records sought, the RO shall 
notify the veteran that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; explaining 
the efforts that it made to obtain those 
records; and describing any further action to 
be taken by the RO with respect to the claim.

	2.  The veteran should be contacted and asked 
again to provide a complete list of alleged 
in-service stressors.  He should be asked to 
provide as much detail as possible regarding 
each stressor alleged, including dates, 
times, locations, units of assignment, names 
of others who were involved, and the 
specifics of each event experienced. 

3.  Then, the RO should have the veteran 
examined by a psychologist.  The psychologist 
should examine the veteran and conduct 
psychological testing, with appropriate 
subscales, to determine whether the veteran 
has PTSD.

4.  After the above development has been 
completed, the RO should arrange to have the 
veteran examined by a psychiatrist.  The 
psychiatrist should be asked to review the 
claims folder, including the results of 
psychological testing.  The psychiatrist 
should examine the veteran, and provide an 
opinion as to whether the veteran has 
symptomatology which meets the diagnostic 
criteria for PTSD.  A complete rationale for 
all opinions should be provided.

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 
5103A) are fully complied with and satisfied. 

6.  The RO should thereafter readjudicate the 
claim on appeal.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative, if applicable, should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration.  By this remand, the Board does not 
intimate any opinion, legal or factual, as to the ultimate 
disposition of the issue presented. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



